 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”), dated January 1, 2008,
is between CREDENCE SYSTEMS CORPORATION (the “Company”) and CASEY EICHLER
(“Executive”).

 

 


I.                                        POSITION AND RESPONSIBILITIES

 


A.                                    POSITION.  EFFECTIVE AS OF THE DATE
EXECUTIVE COMMENCES EMPLOYMENT WITH THE COMPANY, EXECUTIVE IS EMPLOYED IN THE
POSITION OF SENIOR VICE PRESIDENT, CHIEF FINANCIAL OFFICER AND SECRETARY,
REPORTING TO THE COMPANY’S CHIEF EXECUTIVE OFFICER.  EXECUTIVE WILL PERFORM SUCH
DUTIES AND RESPONSIBILITIES AS ARE NORMALLY RELATED TO SUCH POSITION IN
ACCORDANCE WITH THE STANDARDS OF THE INDUSTRY AND ANY ADDITIONAL DUTIES NOW OR
HEREAFTER ASSIGNED TO EXECUTIVE BY THE COMPANY.  EXECUTIVE WILL ABIDE BY THE
RULES, REGULATIONS, AND PRACTICES AS ADOPTED OR MODIFIED FROM TIME TO TIME IN
THE COMPANY’S SOLE DISCRETION.

 

B.                                    Other Activities.  Except upon the prior
written consent of the Company, Executive will not, during the term of this
Agreement:  (i) accept any other employment; or (ii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that might interfere with Executive’s duties and responsibilities
hereunder or create a conflict of interest with the Company. The following will
be understood not to interfere with Executive’s duties and responsibilities
hereunder: (i) Executive’s management of his personal finances, (ii) Executive’s
participation in charitable organizations; and (iii) Executive’s participation
on the Advisory Board or similar body of the companies listed on Schedule I to
this Agreement (as amended by mutual agreement of the parties from time to time)
and their respective affiliates, provided that Executive will not serve as an
operating officer of any such company.

 

C.                                    No Conflict.  Executive represents and
warrants that his execution of this Agreement, his employment with the Company,
and the performance of his proposed duties under this Agreement will not violate
any obligations he may have to any other employer, person or entity, including
any obligations with respect to proprietary or confidential information of any
other person or entity.

 

 


II.                                   COMPENSATION AND BENEFITS

 


A.                                    BASE SALARY.  IN CONSIDERATION OF THE
SERVICES TO BE RENDERED UNDER THIS AGREEMENT, THE COMPANY WILL PAY EXECUTIVE AN
ANNUAL BASE SALARY OF THREE HUNDRED AND TWENTY-FIVE THOUSAND DOLLARS ($325,000)
(“BASE SALARY”).  THE BASE SALARY WILL BE PAID IN ACCORDANCE WITH THE COMPANY’S
REGULARLY ESTABLISHED PAYROLL PRACTICE.  EXECUTIVE’S BASE SALARY WILL BE
REVIEWED ON AN ANNUAL BASIS IN ACCORDANCE WITH THE ESTABLISHED PROCEDURES OF THE
COMPANY FOR ADJUSTING SALARIES FOR SIMILARLY SITUATED EMPLOYEES AND MAY BE
ADJUSTED IN THE SOLE DISCRETION OF THE COMPANY.

 


B.                                    BONUSES.  EXECUTIVE WILL BE ELIGIBLE TO
RECEIVE AN ANNUAL TARGET INCENTIVE BONUS EQUAL TO SIXTY PERCENT (60%) OF HIS
THEN-CURRENT ANNUAL  SALARY COMPENSATION (“TARGET BONUS”), BASED ON EXECUTIVE’S
ACHIEVEMENT OF PERFORMANCE OBJECTIVES DETERMINED BY THE COMPANY.  EXECUTIVE’S
BONUS FOR FISCAL YEAR 2008 WILL BE NO LESS THAN $81,250 WHICH WILL BE PAID AT
THE END OF THE FISCAL YEAR IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY BONUS
PAYMENT PRACTICES.

 


C.                                    INITIAL EQUITY GRANTS.  CONTEMPORANEOUS
WITH THE COMMENCEMENT OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE COMPANY
WILL GRANT TO EXECUTIVE AN OPTION TO PURCHASE FOUR HUNDRED THOUSAND (400,000)
SHARES OF THE COMPANY’S COMMON STOCK.  THE OPTION SHARES WILL VEST ACCORDING TO
THE FOLLOWING SCHEDULE, SUBJECT TO EXECUTIVE’S CONTINUED SERVICE TO THE COMPANY:
(I) 12.5% OF THE OPTION SHARES WILL VEST ON THE FIRST SIX MONTHS OF THE DATE OF
GRANT, AND (II) THE REMAINING 87.5% OF THE OPTION SHARES WILL VEST IN FOURTEEN
EQUAL AND SUCCESSIVE QUARTERLY INSTALLMENTS UPON THE EXECUTIVE’S COMPLETION OF
EACH ADDITIONAL THREE (3) MONTH PERIOD OF SERVICE THEREAFTER.     IN ADDITION,
CONTEMPORANEOUS WITH THE COMMENCEMENT OF EXECUTIVE’S EMPLOYMENT, EXECUTIVE WILL
BE GRANTED FIFTY THOUSAND (50,000) RESTRICTED SHARES OF THE COMPANY’S COMMON
STOCK (THE “RESTRICTED SHARES”), SUBJECT TO THE TERMS OF THE COMPANY’S
RESTRICTED STOCK AGREEMENT (THE “RESTRICTED STOCK AGREEMENT”) AND THE COMPANY’S
STOCK INCENTIVE PLAN. THE RESTRICTED SHARES WILL VEST ACCORDING TO THE FOLLOWING
SCHEDULE, SUBJECT TO EXECUTIVE’S CONTINUED SERVICE TO THE COMPANY: 25% OF THE
RESTRICTED SHARES WILL VEST ON THE FIRST ANNIVERSARY OF THE

 

 

--------------------------------------------------------------------------------


 


DATE OF GRANT, AND AN ADDITIONAL 25% OF THE RESTRICTED SHARES WILL VEST ON EACH
ANNIVERSARY THEREAFTER FOR THE NEXT THREE YEARS. THE DATE OF GRANT AND THE
EXERCISE OR PURCHASE PRICE PER SHARE OF THE RESTRICTED SHARES WILL BE DETERMINED
BY THE BOARD.

 


D.                                    LONG TERM INCENTIVE PROGRAM.  IN ADDITION
TO THE FOREGOING AND SUBJECT TO APPROVAL BY THE COMPANY’S BOARD OF DIRECTORS AND
THE APPROVAL BY THE COMPANY’S SHAREHOLDERS OF THE ADDITION OF A REQUISITE NUMBER
OF SHARES TO THE COMPANY’S 2005 STOCK INCENTIVE PLAN IN CONNECTION THEREWITH,
THE COMPANY WILL RECOMMEND TO THE BOARD THAT YOU BE ELIGIBLE TO EARN 150,000
OPTIONS, RESTRICTED SHARES OR RESTRICTED STOCK UNITS, AS DETERMINED BY THE PLAN
DESIGN.  THESE EQUITY EQUIVALENTS WILL BE EARNED OR VESTED CONTINGENT ON THE
COMPANY’S SUCCESSFUL ACHIEVEMENT OF DEFINED PERFORMANCE OBJECTIVES.

 


E.                                    BENEFITS.  EXECUTIVE WILL BE ELIGIBLE TO
PARTICIPATE IN THE BENEFITS MADE GENERALLY AVAILABLE BY THE COMPANY TO
SIMILARLY-SITUATED EXECUTIVES, IN ACCORDANCE WITH THE BENEFIT PLANS ESTABLISHED
BY THE COMPANY, AND AS MAY BE AMENDED FROM TIME TO TIME IN THE COMPANY’S SOLE
DISCRETION.

 


F.                                     EXPENSES.  THE COMPANY WILL REIMBURSE
EXECUTIVE FOR REASONABLE BUSINESS EXPENSES INCURRED IN THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER IN ACCORDANCE WITH THE COMPANY’S EXPENSE
REIMBURSEMENT GUIDELINES.

 

 


III.                              AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

 


A.                                    AT-WILL TERMINATION BY COMPANY.
 EXECUTIVE’S EMPLOYMENT WITH THE COMPANY WILL BE “AT-WILL” AT ALL TIMES.  THE
COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AT ANY TIME,
WITHOUT ANY ADVANCE NOTICE, FOR ANY REASON OR NO REASON AT ALL, NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN OR ARISING FROM ANY STATEMENTS, POLICIES
OR PRACTICES OF THE COMPANY RELATING TO THE EMPLOYMENT, DISCIPLINE OR
TERMINATION OF ITS EMPLOYEES.  UPON AND AFTER SUCH TERMINATION, ALL OBLIGATIONS
OF THE COMPANY UNDER THIS AGREEMENT WILL CEASE, EXCEPT AS OTHERWISE PROVIDED
HEREIN.

 


B.                                    SEPARATION BENEFITS.  EXCEPT IN SITUATIONS
WHERE THE EMPLOYMENT OF EXECUTIVE IS TERMINATED FOR CAUSE, BY DEATH OR BY
DISABILITY (AS DEFINED IN SECTION IV BELOW), IN THE EVENT THAT THE COMPANY
TERMINATES EXECUTIVE’S EMPLOYMENT AT ANY TIME, EXECUTIVE WILL BE ELIGIBLE TO
RECEIVE THE FOLLOWING BENEFITS (COLLECTIVELY, “SEPARATION BENEFITS):

 


1.                                      AN AMOUNT EQUAL TO:  (A) ONE HUNDRED
PERCENT (100%) OF EXECUTIVE’S THEN-CURRENT BASE SALARY; PLUS (B) ONE HUNDRED
PERCENT (100%) OF EXECUTIVE’S ANNUAL TARGET BONUS, PAYABLE IN EQUAL MONTHLY
INSTALLMENTS OVER THE TWELVE (12) MONTH PERIOD FOLLOWING THE DATE OF SUCH
TERMINATION (“SALARY CONTINUATION PERIOD”);

 


2.                                      ACCELERATED VESTING OF EXECUTIVE’S
OUTSTANDING AND UNVESTED STOCK OPTIONS AND/OR RESTRICTED STOCK GRANTS SUCH THAT
SAID STOCK OPTIONS AND/OR RESTRICTED STOCK WILL BE VESTED AS OF THE DATE
EXECUTIVE’S EMPLOYMENT TERMINATES TO THE SAME EXTENT AS IF HE WERE CONTINUOUSLY
EMPLOYED THROUGH THE END OF THE SALARY CONTINUATION PERIOD; PROVIDED THAT
NOTWITHSTANDING THE TERMS OF THE RELEVANT NOTICE OF STOCK OPTION AWARD OR NOTICE
OF RESTRICTED STOCK AWARD (EACH AN “AWARD”), SUCH VESTING WILL BE CALCULATED AS
IF SUCH STOCK OPTIONS AND RESTRICTED STOCK VESTED IN EQUAL AMOUNTS ON A MONTHLY
BASIS COMMENCING ON THE INITIAL GRANT DATE AND ENDING ON THE FINAL VESTING DATE
UNDER THE RELEVANT AWARD;

 


3.                                      IF EXECUTIVE ELECTS TO CONTINUE HIS
MEDICAL, DENTAL AND VISION COVERAGE UNDER THE CONSOLIDATED OMNIBUS
RECONCILIATION ACT (“COBRA”), THE COMPANY WILL PAY THE PREMIUMS FOR EXECUTIVE’S
COBRA COVERAGE UNTIL THE EARLIER OF:  (A) THE END OF THE SALARY CONTINUATION
PERIOD; OR (B) THE DATE EXECUTIVE BECOMES COVERED UNDER ANOTHER EMPLOYER’S
HEALTH PLAN; AND

 


4.                                      CONTINUED PAYMENT OF THE PREMIUMS
REQUIRED TO MAINTAIN EXECUTIVE’S COVERAGE UNDER HIS COMPANY-PROVIDED LIFE
INSURANCE POLICY DURING THE SALARY CONTINUATION PERIOD.

 

 

--------------------------------------------------------------------------------


 

Executive will not be eligible to participate in the Company’s deferred
compensation, 401K, or employee stock purchase plans during the Salary
Continuation Period.

 

Executive’s eligibility for the foregoing Separation Benefits is conditioned on:
 (a) Executive remaining available during the Salary Continuation Period to
consult with the Company regarding matters for which he previously had
responsibility as a Company executive; (b) Executive having first signed a
Mutual Release Agreement in the form attached as Exhibit A; and (c) Executive’s
agreement not to compete with the Company, or its successors or assigns, during
the Salary Continuation Period.  If Executive engages in any business activity
competitive with the Company or its successors or assigns during the Salary
Continuation Period, all Separation Benefits immediately will cease.

 

 


IV.                               OTHER TERMINATIONS BY COMPANY

 


A.                                    TERMINATION FOR CAUSE.  FOR PURPOSES OF
THIS AGREEMENT, “FOR CAUSE” WILL MEAN:  (I) EXECUTIVE IS CONVICTED OF OR PLEADS
NO CONTEST TO A CRIME INVOLVING DISHONESTY, BREACH OF TRUST, OR  INTENTIONAL
PHYSICAL HARM TO ANY PERSON; (II) EXECUTIVE WILLFULLY ENGAGES IN CONDUCT THAT IS
IN BAD FAITH AND MATERIALLY INJURIOUS TO THE COMPANY, INCLUDING BUT NOT LIMITED
TO, MISAPPROPRIATION OF TRADE SECRETS, FRAUD OR EMBEZZLEMENT; (III) EXECUTIVE
COMMITS A MATERIAL BREACH OF THIS AGREEMENT, WHICH BREACH IS NOT CURED WITHIN
TWENTY (20) DAYS AFTER WRITTEN NOTICE TO EXECUTIVE FROM THE COMPANY;
(IV) EXECUTIVE WILLFULLY REFUSES TO IMPLEMENT OR FOLLOW A REASONABLE LAWFUL
POLICY OR DIRECTIVE OF THE COMPANY, WHICH REFUSAL HAS A MATERIAL ADVERSE EFFECT
ON THE COMPANY AND WHICH REFUSAL  IS NOT CURED WITHIN TWENTY (20) DAYS AFTER
WRITTEN NOTICE TO EXECUTIVE FROM THE COMPANY; OR (V) EXECUTIVE ENGAGES IN
MISFEASANCE OR MALFEASANCE DEMONSTRATED BY A PATTERN OF FAILURE TO PERFORM JOB
DUTIES DILIGENTLY AND PROFESSIONALLY AND EXECUTIVE HAS BEEN NOTIFIED OF SUCH
PATTERN AND HAS NOT REMEDIED SUCH FAILURE WITHIN THIRTY (30) DAYS AFTER RECEIPT
OF SUCH NOTICE.  THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT FOR CAUSE AT
ANY TIME, WITHOUT ANY ADVANCE NOTICE EXCEPT AS SPECIFIED ABOVE.  THE COMPANY
WILL PAY TO EXECUTIVE ALL COMPENSATION TO WHICH EXECUTIVE IS ENTITLED UP THROUGH
THE DATE OF TERMINATION, SUBJECT TO ANY OTHER RIGHTS OR REMEDIES OF THE COMPANY
UNDER LAW; AND THEREAFTER ALL OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT
WILL CEASE.

 


B.                                    BY DEATH.  EXECUTIVE’S EMPLOYMENT WILL
TERMINATE AUTOMATICALLY UPON EXECUTIVE’S DEATH.  THE COMPANY WILL PAY TO
EXECUTIVE’S BENEFICIARIES OR ESTATE, AS APPROPRIATE, ANY COMPENSATION THEN DUE
AND OWING AND THE SEPARATION BENEFITS DESCRIBED IN SECTION III(B) ABOVE, SUBJECT
TO THE TERMS AND CONDITIONS SET FORTH THEREIN.  THEREAFTER, ALL OBLIGATIONS OF
THE COMPANY UNDER THIS AGREEMENT WILL CEASE.  NOTHING IN THIS SECTION WILL
AFFECT ANY ENTITLEMENT OF EXECUTIVE’S HEIRS OR DEVISEES TO THE BENEFITS OF ANY
LIFE INSURANCE PLAN OR OTHER APPLICABLE BENEFITS.

 


C.                                    BY DISABILITY.  IF EXECUTIVE BECOMES
ELIGIBLE FOR THE COMPANY’S LONG TERM DISABILITY BENEFITS OR IF, IN THE SOLE
OPINION OF THE COMPANY, EXECUTIVE IS UNABLE TO CARRY OUT THE RESPONSIBILITIES
AND FUNCTIONS OF THE POSITION HELD BY EXECUTIVE BY REASON OF ANY PHYSICAL OR
MENTAL IMPAIRMENT FOR MORE THAN NINETY (90) CONSECUTIVE DAYS OR MORE THAN ONE
HUNDRED TWENTY (120) DAYS IN ANY TWELVE (12) MONTH PERIOD, THEN, TO THE EXTENT
PERMITTED BY LAW, THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT.  THE COMPANY
WILL PAY TO EXECUTIVE ALL COMPENSATION TO WHICH EXECUTIVE IS ENTITLED UP THROUGH
THE DATE OF TERMINATION AND THE SEPARATION BENEFITS DESCRIBED IN
SECTION III(B) ABOVE, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH THEREIN.
THEREAFTER ALL OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT WILL CEASE.
 NOTHING IN THIS SECTION WILL AFFECT EXECUTIVE’S RIGHTS UNDER ANY DISABILITY
PLAN IN WHICH EXECUTIVE IS A PARTICIPANT.

 

 


V.                                    CHANGE OF CONTROL

 


A.                                    “CHANGE OF CONTROL.”  FOR PURPOSES OF THIS
AGREEMENT, “CHANGE OF CONTROL” WILL MEAN A CHANGE IN OWNERSHIP OR CONTROL OF THE
COMPANY EFFECTED THROUGH A MERGER, CONSOLIDATION OR ACQUISITION BY ANY PERSON OR
RELATED GROUP OF PERSONS (OTHER THAN AN ACQUISITION BY THE COMPANY OR BY A
COMPANY-SPONSORED EMPLOYEE BENEFIT PLAN OR BY A PERSON OR PERSONS THAT DIRECTLY
OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
COMPANY) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE
SECURITIES EXCHANGE ACT OF 1934) OF SECURITIES POSSESSING MORE THAN FIFTY
PERCENT (50%)  OF THE TOTAL COMBINED VOTING POWER OF THE OUTSTANDING SECURITIES
OF THE COMPANY.

 

 

--------------------------------------------------------------------------------


 


B.                                    TERMINATION FOLLOWING A CHANGE OF CONTROL.
 IF THE EXECUTIVE IS STILL EMPLOYED AT THE TIME OF A CHANGE OF CONTROL AND THE
COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT IN THE ABSENCE OF CAUSE AND WITHIN
TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL, EXECUTIVE WILL BE ELIGIBLE TO
RECEIVE THE FOLLOWING SEPARATION BENEFITS IN LIEU OF THE BENEFITS SET FORTH IN
SECTION III(B) ABOVE BUT SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION III(B) ABOVE:

 


1.                                      AN AMOUNT EQUAL TO (A) TWELVE
(12) MONTHS’ PAY AT EXECUTIVE’S THEN-CURRENT BASE SALARY, PLUS (B) ONE HUNDRED
PERCENT (100%) OF EXECUTIVE’S ANNUAL TARGET BONUS, PAYABLE IN EQUAL MONTHLY
INSTALLMENTS OVER THE TWELVE (12) MONTH PERIOD FOLLOWING THE DATE OF SUCH
TERMINATION (“SALARY CONTINUATION PERIOD”);

 


2.                                      ACCELERATED VESTING AS TO 100% OF
EXECUTIVE’S OUTSTANDING AND UNVESTED STOCK OPTIONS AND/OR RESTRICTED STOCK SUCH
THAT ALL SUCH STOCK OPTIONS AND/OR RESTRICTED STOCK WILL BE FULLY VESTED AS OF
THE DATE EXECUTIVE’S EMPLOYMENT TERMINATES;

 


3.                                      IF EXECUTIVE ELECTS TO CONTINUE MEDICAL,
DENTAL AND/OR VISION COVERAGE THEN COVERED BY THE COMPANY’S MEDICAL PLANS UNDER
THE CONSOLIDATED OMNIBUS RECONCILIATION ACT (“COBRA”), THE COMPANY WILL PAY THE
PREMIUMS FOR EXECUTIVE’S COBRA COVERAGE UNTIL THE EARLIER OF (A) THE END OF THE
SALARY CONTINUATION PERIOD OR (B) THE DATE EXECUTIVE BECOMES COVERED UNDER
ANOTHER EMPLOYER’S HEALTH PLAN; AND

 


4.                                      CONTINUED PAYMENT OF THE PREMIUMS
REQUIRED TO MAINTAIN EXECUTIVE’S COVERAGE UNDER HIS COMPANY-PROVIDED LIFE
INSURANCE POLICY DURING THE SALARY CONTINUATION PERIOD.

 


C.                                    TERMINATION WITHOUT CAUSE PRIOR TO A
CHANGE IN CONTROL. IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT CAUSE AND A CHANGE IN CONTROL OCCURS WITHIN SIX MONTHS FOLLOWING SUCH
TERMINATION, IN ADDITION TO THE BENEFITS PAYABLE TO EXECUTIVE IN ACCORDANCE WITH
SECTION III (B), THE COMPANY WILL PAY TO EXECUTIVE AN AMOUNT EQUAL TO (A) THE
DIFFERENCE BETWEEN (Y) THE VALUE (BASED UPON THE PRICE OF SUCH SECURITIES IN THE
CHANGE OF CONTROL TRANSACTION OR, IF THE CHANGE OF CONTROL IS IMPLEMENTED
THROUGH A SERIES OF TRANSACTIONS, THE HIGHEST PRICE IN SUCH SERIES OF
TRANSACTIONS) OF THE SHARES UNDERLYING ALL OF EXECUTIVE’S STOCK OPTIONS THAT
EXPIRED UNEXERCISED (WHETHER VESTED OR UNVESTED) FROM AND AFTER THE DATE OF
EXECUTIVE’S TERMINATION BUT PRIOR TO THE CHANGE IN CONTROL AND THE (Z) THE
AGGREGATE EXERCISE PRICE OF ALL SUCH UNEXERCISED OPTIONS; PLUS (B) THE
DIFFERENCE BETWEEN (Y) THE VALUE OF ANY  SHARES OF RESTRICTED STOCK THAT WERE
SOLD BY EXECUTIVE AFTER THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT BUT
PRIOR TO THE CHANGE OF CONTROL AND (Z) THE VALUE OF SUCH SHARES HAD THEY BEEN
RETAINED BY THE EXECUTIVE BASED ON THE PRICE OF SUCH SECURITIES IN THE CHANGE OF
CONTROL TRANSACTION OR, IF THE CHANGE OF CONTROL IS IMPLEMENTED THROUGH A SERIES
OF TRANSACTIONS, THE HIGHEST PRICE IN SUCH SERIES OF TRANSACTIONS.

 

 


VI.                               TERMINATION BY EXECUTIVE

 


A.                                    AT-WILL TERMINATION BY EXECUTIVE.
 EXECUTIVE MAY TERMINATE HIS EMPLOYMENT WITH THE COMPANY AT ANY TIME FOR ANY
REASON OR NO REASON AT ALL, UPON FOUR (4) WEEKS ADVANCE WRITTEN NOTICE.  DURING
SUCH NOTICE PERIOD EXECUTIVE WILL CONTINUE TO DILIGENTLY PERFORM ALL OF
EXECUTIVE’S DUTIES HEREUNDER.  THE COMPANY WILL HAVE THE OPTION, IN ITS SOLE
DISCRETION, TO MAKE EXECUTIVE’S TERMINATION EFFECTIVE AT ANY TIME PRIOR TO THE
END OF SUCH NOTICE PERIOD AS LONG AS THE COMPANY PAYS EXECUTIVE ALL COMPENSATION
TO WHICH EXECUTIVE IS ENTITLED UP THROUGH THE LAST DAY OF THE FOUR (4) WEEK
NOTICE PERIOD.  THEREAFTER ALL OBLIGATIONS OF THE COMPANY WILL CEASE.

 

B.                                    Termination by Executive for Good Reason.
Notwithstanding anything else in this Agreement, if Executive terminates his
employment with the Company for Good Reason (as defined below), the following
will apply:

 


1.                                      EXECUTIVE WILL GIVE TWO WEEKS’ ADVANCE
WRITTEN NOTICE OF SUCH TERMINATION, WHICH NOTICE WILL SPECIFY THE REASON FOR
TERMINATION;

 


2.                                      COMPANY WILL PAY TO EXECUTIVE ALL
COMPENSATION TO WHICH EXECUTIVE IS ENTITLED THROUGH THE DATE OF TERMINATION, AND
THE SEPARATION BENEFITS DESCRIBED IN ITEMS (1)-(4) OF SECTION III(B) ABOVE,
PROVIDED THAT (I) THE AMOUNT PAYABLE UNDER ITEM (1) OF SUCH SECTION WILL BE PAID
IN A SINGLE LUMP SUM UPON TERMINATION AND (II) EXECUTIVE WILL NOT BE SUBJECT TO
THE RESTRICTIONS SET FORTH IN THE LAST PARAGRAPH OF SUCH SECTION; PROVIDED,
HOWEVER, THAT IF THE COMPANY ENGAGES IN SUCH CONDUCT GIVING RISE TO A
TERMINATION BY EXECUTIVE FOR GOOD REASON

 

 

--------------------------------------------------------------------------------


 

within twelve (12) months following a Change of Control, Executive will be
entitled to the Separation Benefits described in items (1)-(4) of
Section V(B) above.

 

“Good Reason” will mean any of the following: (1) a breach by Company of its
obligations to Executive arising in connection with this Agreement, which breach
is not cured within twenty days after written notice to the Company from
Executive; or (2) if Company relocates, without Executive’s consent, the
principal place of Executive’s duties to a place more than 25 miles from the
current location; or (3) if Company materially, and without Executive’s consent
reduces Executive’s title, authority, status or job responsibilities (at
Credence compared to the surviving combined corporation(s) as a whole), reduces
the benefits available to Executive or reduces Executive’s salary, except for
general, across-the-board reductions in benefits by the Company affecting all
employees equally and not disproportionately affecting Executive.

 

 


VII.         TERMINATION OBLIGATIONS

 


A.                                    RETURN OF PROPERTY.  EXECUTIVE AGREES THAT
ALL PROPERTY (INCLUDING WITHOUT LIMITATION ALL EQUIPMENT, TANGIBLE PROPRIETARY
INFORMATION, DOCUMENTS, RECORDS, NOTES, CONTRACTS AND COMPUTER-GENERATED
MATERIALS) FURNISHED TO OR CREATED OR PREPARED BY EXECUTIVE INCIDENT TO
EXECUTIVE’S EMPLOYMENT BELONGS TO THE COMPANY AND WILL BE PROMPTLY RETURNED TO
THE COMPANY UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT.

 


B.                                    RESIGNATION AND COOPERATION.  UPON
TERMINATION OF EXECUTIVE’S EMPLOYMENT, EXECUTIVE WILL BE DEEMED TO HAVE RESIGNED
FROM ALL OFFICES AND DIRECTORSHIPS THEN HELD WITH THE COMPANY.  FOLLOWING ANY
TERMINATION OF EMPLOYMENT, EXECUTIVE WILL COOPERATE WITH THE COMPANY IN THE
WINDING UP OF PENDING WORK ON BEHALF OF THE COMPANY AND THE ORDERLY TRANSFER OF
WORK TO OTHER EMPLOYEES; PROVIDED, HOWEVER, COMPANY WILL REIMBURSE EXECUTIVE FOR
REASONABLE EXPENSES IN ACCORDANCE WITH ITS EXPENSE REIMBURSEMENT POLICIES.

 

 


VIII.                     INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON
THIRD PARTY INFORMATION

 


A.                                    PROPRIETARY INFORMATION AGREEMENT.
 EXECUTIVE ACKNOWLEDGES THAT HE HAS SIGNED AND REMAINS BOUND BY THE TERMS OF THE
COMPANY’S PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT,  WHICH IS ATTACHED
AS EXHIBIT B (“PROPRIETARY INFORMATION AGREEMENT”), PROVIDED THAT IN THE EVENT
OF ANY INCONSISTENCY BETWEEN THE TERMS OF THE PROPRIETARY INFORMATION AGREEMENT
AND THIS AGREEMENT, THE TERMS OF THIS AGREEMENT WILL CONTROL .

 


B.                                    NON-SOLICITATION.  EXECUTIVE ACKNOWLEDGES
THAT BECAUSE OF EXECUTIVE’S POSITION IN THE COMPANY, EXECUTIVE WILL HAVE ACCESS
TO MATERIAL INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION.  DURING THE TERM
OF EXECUTIVE’S EMPLOYMENT AND FOR ONE (1) YEAR THEREAFTER, IN ADDITION TO
EXECUTIVE’S OTHER OBLIGATIONS HEREUNDER OR UNDER THE PROPRIETARY INFORMATION
AGREEMENT, EXECUTIVE WILL NOT, FOR EXECUTIVE OR ANY THIRD PARTY, DIRECTLY OR
INDIRECTLY:  (I) DIVERT OR ATTEMPT TO DIVERT FROM THE COMPANY ANY BUSINESS OF
ANY KIND, INCLUDING WITHOUT LIMITATION THE SOLICITATION OF OR INTERFERENCE WITH
ANY OF ITS CUSTOMERS, CLIENTS, MEMBERS, BUSINESS PARTNERS OR SUPPLIERS; OR
(II) SOLICIT OR OTHERWISE INDUCE ANY PERSON EMPLOYED BY THE COMPANY TO TERMINATE
HIS EMPLOYMENT.

 


C.                                    NON-DISCLOSURE OF THIRD PARTY INFORMATION.
 EXECUTIVE REPRESENTS AND WARRANTS AND COVENANTS THAT EXECUTIVE WILL NOT
DISCLOSE TO THE COMPANY, OR USE, OR INDUCE THE COMPANY TO USE, ANY PROPRIETARY
INFORMATION OR TRADE SECRETS OF OTHERS AT ANY TIME, INCLUDING BUT NOT LIMITED TO
ANY PROPRIETARY INFORMATION OR TRADE SECRETS OF ANY FORMER EMPLOYER, IF ANY; AND
EXECUTIVE ACKNOWLEDGES AND AGREES THAT ANY VIOLATION OF THIS PROVISION WILL BE
GROUNDS FOR EXECUTIVE’S IMMEDIATE TERMINATION AND COULD SUBJECT EXECUTIVE TO
SUBSTANTIAL CIVIL LIABILITIES AND CRIMINAL PENALTIES.  EXECUTIVE FURTHER
SPECIFICALLY AND EXPRESSLY ACKNOWLEDGES THAT NO OFFICER OR OTHER EMPLOYEE OR
REPRESENTATIVE OF THE COMPANY HAS REQUESTED OR INSTRUCTED EXECUTIVE TO DISCLOSE
OR USE ANY SUCH THIRD PARTY PROPRIETARY INFORMATION OR TRADE SECRETS.

 

 


IX.                              ARBITRATION


 

Executive agrees to sign and be bound by the terms of the Company’s Arbitration
Agreement, which is attached as Exhibit C, provided that in the event of any
inconsistency between the terms of the Arbitration Agreement and this Agreement,
the terms of this Agreement will control. .

 

 

--------------------------------------------------------------------------------


 


X.                                   AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive.  Failure to exercise any right under this Agreement will not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
will not operate as a waiver of any subsequent breaches.  All rights or remedies
specified for a party herein will be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 

 


XI.                              ASSIGNMENT; BINDING EFFECT

 


A.                                    ASSIGNMENT.  THE PERFORMANCE OF EXECUTIVE
IS PERSONAL HEREUNDER, AND EXECUTIVE AGREES THAT EXECUTIVE WILL HAVE NO RIGHT TO
ASSIGN AND WILL NOT ASSIGN OR PURPORT TO ASSIGN ANY RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT.  THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY THE COMPANY
SOLELY IN CONNECTION WITH A CONSOLIDATION, MERGER OR SALE OF THE COMPANY OR A
SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY; AND NOTHING IN THIS
AGREEMENT WILL PREVENT THE CONSOLIDATION, MERGER OR SALE OF THE COMPANY OR A
SALE OF ANY OR ALL OR SUBSTANTIALLY ALL OF ITS ASSETS.

 


B.                                    BINDING EFFECT.  SUBJECT TO THE FOREGOING
RESTRICTION ON ASSIGNMENT BY EXECUTIVE, THIS AGREEMENT WILL INURE TO THE BENEFIT
OF AND BE BINDING UPON EACH OF THE PARTIES; THE AFFILIATES, OFFICERS, DIRECTORS,
AGENTS, SUCCESSORS AND ASSIGNS OF THE COMPANY; AND THE HEIRS, DEVISEES, SPOUSES,
LEGAL REPRESENTATIVES AND SUCCESSORS OF EXECUTIVE.

 

 


XII.                         NOTICES

 

All notices or other communications required or permitted hereunder will be made
in writing and will be deemed to have been duly given if delivered:  (A) by
hand; (B) by a nationally recognized overnight courier service; or (C) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below.  The date of
notice will be deemed to be the earlier of:  (A) actual receipt of notice by any
permitted means, or (B) five (5) business days following dispatch by overnight
delivery service or the United States Mail.  Executive will be obligated to
notify the Company in writing of any change in Executive’s address.  Notice of
change of address will be effective only when done in accordance with this
Section XII.

 

Company’s Notice Address:

 

Credence Systems Corporation
1421 California Circle
Milpitas, CA 95035

 

Executive’s Notice Address:

 

As such address appears in the Human Resources records of the Company

 

 


XIII.                    SEVERABILITY

 

If any provision of this Agreement will be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision will be enforced to the fullest
extent permitted by law, and the remainder of this Agreement will remain in full
force and effect.  In the event that the time period or scope of any provision
is declared by a court or arbitrator of competent jurisdiction to exceed the
maximum time period or scope that such court or arbitrator deems enforceable,
then such court or arbitrator will reduce the time period or scope to the
maximum time period or scope permitted by law.

 

 

--------------------------------------------------------------------------------


 


XIV.                     TAXES

 

All amounts paid under this Agreement (including without limitation Base Salary,
Bonus, or Separation Benefits) will be paid less all applicable state and
federal tax withholdings and any other withholdings required by any applicable
jurisdiction.

 

 


XV.                          GOVERNING LAW

 

This Agreement will be governed by and construed in accordance with the laws of
the State of California.

 

 


XVI.                     INTERPRETATION


 

This Agreement will be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and will not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular will include the plural and the plural the
singular.

 

 


XVII.                OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Each party hereto agrees that any and all of its obligations under this
agreement, including but not limited to Exhibit B, will survive the termination
of employment and the termination of this Agreement.

 

 


XVIII.           COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original of this Agreement, but all of which together will
constitute one and the same instrument.

 

 


XIX.                    AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

 


XX.                         ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Release Agreement
attached as Exhibit A, the Arbitration Agreement attached as Exhibit B, the
Executive Proprietary Information and Inventions Agreement attached as
Exhibit C, and the Stock Plan, Stock Option Agreement and Restricted Stock
Agreement of the Company and any Awards thereunder).  To the extent that the
practices, policies or procedures of the Company, now or in the future, apply to
Executive and are inconsistent with the terms of this Agreement, the provisions
of this Agreement will control.  Any subsequent change in Executive’s duties,
position, or compensation will not affect the validity or scope of this
Agreement.

 

 

--------------------------------------------------------------------------------


 


XXI.                    EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

CREDENCE SYSTEMS CORPORATION

 

CASEY EICHLER

 

 

 

 

 

 

 

 

 

Signature

 

Signature

 

President and Chief Executive Officer

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LIST OF ADVISORY POSITIONS

 

 

--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

 

--------------------------------------------------------------------------------

EXHIBIT B

PROPRIETARY INFORMATION AGREEMENT

 

--------------------------------------------------------------------------------

EXHIBIT C

ARBITRATION AGREEMENT

 

 

--------------------------------------------------------------------------------